Citation Nr: 0004723	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
ureterolithotomy for right nephrolithiasis currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right inguinal 
herniorrhaphy currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1978 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans' 
Affairs (VA). 

In March 1994, a hearing was held before a member of the 
Board sitting at Washington, D.C.  That Board member is no 
longer employed by the Board.  As such, in September 1999, 
the Board asked the veteran if he desired another hearing.  
He was informed that if he did not respond within 30 days the 
Board would assume he did not want a hearing and would 
proceed accordingly.  The letter was returned to the Board as 
undeliveralble.

The Board previously REMANDED this case in February 1996 to 
the RO for additional development. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's service-connected status post 
ureterolithotomy for right nephrolithiasis is manifested by 
recurrent calculi. 

3.  The veteran's service-connected right inguinal hernia has 
not recurred since surgery in 1990.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
status post ureterolithotomy for right nephrolithiasis have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7508 (prior to February 1994).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals, right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected right hernia 
residuals is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991). 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of well-
grounded claims.  The Board is satisfied all available 
relevant evidence is of record that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Factual Background

The service medical records show that the veteran was treated 
for kidney stones.  In November 1989 he underwent 
ureterolithotomy for right-sided nephrolithiasis.  In June 
1991 he underwent a herniorrhaphy for a direct inguinale 
hernia on the right side.  In April 1991 the RO granted 
service connection for status post ureterolithotomy right 
nephrolithiasis and status post herniorrhaphy, inguinale 
hernia.  The RO assigned a 10 percent rating for each 
disorder.  These ratings have remained in effect since that 
time.

The evidence shows that the veteran was seen on several 
occasions at a VA facility for abdominal complaints during 
1991 and 1992.  November 1991 x-rays showed a small opacity 
over the right kidney.  The impression was right kidney 
stone.  VA medical treatment records from April 1991 to June 
1995 shows that veteran has intermittently sought treatment 
for various disorders, to include nausea, vomiting, kidney 
stones, lower back and abdominal pain, diet complaints, and 
an inability to sit-up from a supine position or lift more 
than 20 pounds.

A VA medical record of a radiological report, dated as being 
requested on November 1991, shows that the veteran was seen 
for nausea and for vomiting, and a right inguinal hernia.  
The report shows that there was no obstruction and a small 
opacity over the right kidney.  A query about a calc being 
related to a notation for foreign object was listed on the 
record. 

A December 1991 VA treatment record shows the veteran was 
seen for constant, sharp pains in his right side that 
alternated to his left, which had lasted for the last 2 days, 
as well as diarrhea.  The diagnosis was of chronic abdominal 
pain secondary to inguinal hernia repair.

Received during 1992 several lay statements, to include from 
his wife which are to the effect that the veteran complained 
of pain in his stomach and back.  

A VA examination was conducted in November 1992.  At that 
time the veteran reported that he worked as a corrections 
officer, and prior to that job worked as a machine operator.  
The veteran stated that because of medical problems he quit 
the job as a machine operator.  The veteran asserted that he 
still had kidney stones in his right kidney.  He complained 
of pain in the stomach, and that a bulge was in his abdomen 
as it was prior to the hernia operation in November 1989.  
The veteran also stated that he had lower back pain.  

The examination of the abdomen showed that the liver, kidney, 
and spleen were not felt.  There were two well-healed 
surgical scars of the right lower abdomen, which were 
slightly tender to palpitation.  An examination for the 
hernia was normal.  No masses were palpitated in the abdomen.  
A urogram showed several renal calculi, right kidney.

The impression was: lower abdominal pain secondary to 
previous surgery, nephrolithiasis with the right not equal to 
the left and the right greater than left; post right inguinal 
repair; post urecteus lithotomy, right.

In December 1992 the veteran sought treatment at the VA for 
abdominal pain, and the diagnosis was of chronic abdominal 
pain, and low back pain listed as unilateral.

A March 1994 VA record shows that the veteran requested a 
truss support for a hernia.  There was no indication of 
recurrent right inguinal hernia.  The diagnostic impressions 
were of a status post right inguinal repair.  The plan listed 
that a truss would be of no help.

In March 1994 the veteran testified before a member of the 
Board sitting at Washington, D. C.  The veteran testified 
that a VA doctor saw him in September 1993 at the Charleston, 
South Carolina VAMC.  The veteran testified that the pain in 
his lower abdomen is located around both of his scars, for 
which he takes Motrin or Tylenol, and that it was very tender 
around the scars.  He felt that the pain was associated 
mostly from the surface, but that he also had pain from under 
the scar tissue.  The veteran experienced discomfort when 
sitting up, driving, or standing for a long period of time, 
or walking long distances.

The veteran testified that he had no problems releasing the 
bowels, with leakage, or with complications from his bowels.  
During the hearing the veteran also testified that he has 
difficulty eating anything other than baked food, that he 
could not eat greasy or spicy food anymore. 

The veteran also testified that basically the complications 
he was having were from the hernia.  He had no pain on 
urination, discharge, or leakage at any time.  He had 
complications if he could not go to the bathroom for long 
period of time.  He would go to the bathroom 3 to 4 times a 
day.  The veteran testified that he had no pain upon 
urination.  The veteran also testified that in the last 5 to 
6 months prior to the hearing that he had lost about 15 to 20 
days of work.  

A VA outpatient record shows that the veteran was treated in 
May 1994 for low abdominal pain 2 to 3 times a month. The 
diagnostic impressions were of abdominal pain probably 
secondary to adhesions.  A June 1994 VA treatment record 
shows that an examination of the veteran revealed 2 well-
healed scars in the right inguinal region, mildly tender to 
palpitation, and no hernia.  The assessment was 
neuropathy/neuroma.

The veteran was treated in June 1995 at a VAMC where he 
reported that the previous night he had been to a hospital 
for stomach and back pain.  The veteran had mid lower abdomen 
pain radiating to the left under the back.  The diagnostic 
impression was of a recurrent urinary tract stone.

A June 1995 VA radiology diagnostic report showed a 6 mm 
calculus overlying the right upper renal pole which was seen 
in retrospect on the prior CT scan of the abdomen (9-28-92).  
The bowel gas pattern was unremarkable without evidence of 
obstruction or ileus.  Several laminated calcifications were 
seen in the pelvis suggestive of pelvic phleboliths.  The 
impression was of right nephrolithiasis without evidence of 
significant change compared to CT scan dated 9-28-92, with 
multiple pelvic phleboliths.

In February 1996 the Board Remanded the case to the RO for 
additional evidence.  Several letters were sent to the 
current address of record and were returned as undeliverable.  
In September 1997 the RO was informed by a VA medical 
facility that the veteran failed to report for his scheduled 
VA examination.  A supplemental statement of the case was 
mailed to a different address, which was determined to be the 
most current.  An August 1999 report of contact reflects that 
the veteran had been moving around a lot and a current 
address was unavailable.  His representative indicated that 
the RO had his most current address.  


II. ANALYSIS

1.  Entitlement to an increased evaluation for status post 
ureterolithotomy for right nephrolithiasis currently 
evaluated as 10 percent disabling.

During the course of the veteran's appeal the rating criteria 
for evaluating nephrolithiasis was revised effective February 
1994.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Therefore, the Board will apply 
the more favorable rating criteria. 

The RO has assigned a 10 percent rating under Diagnostic Code 
7508.  Diagnostic Code 7508 provides that nephrolithiasis is 
rated as hydronephrosis under Diagnostic Code 7509.  A 
calculus in the kidney is required.  A 30 percent evaluation 
may be assigned for staghorn or multiple stones filling the 
pelvis of a kidney.  

Under Diagnostic Code 7509, hydronephrosis that is mild, with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage, warrants a 10 percent rating.  
Hydronephrosis that is moderate, with frequent attacks of 
colic, requiring drainage, warrants a 20 percent rating.  a 
30 percent evaluation may be assigned for moderately severe 
hydronephrosis with frequent attacks of colic, with infection 
(pyonephrosis), and with greatly impaired kidney function.  
Severe hydronephrosis of one kidney is rated as absence of 
one kidney with nephritis, infection or pathology of the 
other under the provisions of 38 C.F.R. § Part 4, Code 7500.  
Under Diagnostic Code 7500, the absence of one kidney may be 
assigned a 30 percent evaluation when the other is 
functioning normally. A 60 percent evaluation requires mild 
to moderate nephritis, infection, or other pathology of the 
remaining kidney. 

Under the new rating criteria, nephrolithiasis is to be rated 
as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy; 2. 
drug therapy; or 3. invasive or non-invasive procedures more 
than two times/year, which warrants a 30 percent rating.  38 
C.F.R. § 4.115b including Diagnostic Code 7508 (1999).

Under 38 C.F.R. § 4.115b including Diagnostic Code 7509 
(1998), hydronephrosis with only an occasional attack of 
colic, not infected and not requiring catheter drainage, 
warrants a 10 percent rating.  Hydronephrosis with frequent 
attacks of colic, requiring catheter drainage warrants a 20 
percent rating.  Hydronephrosis with frequent attacks of 
colic with infection (pyonephrosis), and kidney function 
impaired warrants a 30 percent rating.  Hydronephrosis that 
is severe is to be rated as renal dysfunction.

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. 3.655, as appropriate. 38 C.F.R. 3.655(a) (1999).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. 
3.655(b).  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.

In this regard the record reflects that the veteran failed to 
report for his scheduled VA examination.  However, there is 
no indication he was informed of 38 C.F.R. 3.655.  The RO 
based the current decision on a review of the evidence.  The 
Board concurs.  

To summarize, the evidence shows that the veteran has 
received intermittent treatment at VA facilities for right-
sided abdominal pain.  Appropriate x-rays in 1992 and June 
1995 confirmed the presence of kidney stones.  Accordingly, 
it is the Board's judgment that the criteria for a 30 percent 
rating under the old criteria, Diagnostic Code 7508, have 
been met.

However, this same evidence does not show that a rating in 
excess of 30 percent is warranted.  There is no current 
medical evidence of involvement of the left kidney nor is 
there evidence of severe hydronephrosis.  Although the 
surgical scar was described as tender, there is no pain shown 
on objective demonstration. Also the scar was well healed.  
The current criteria for a separate compensable evaluation 
for the scar has not been satisfied.
 
In rendering this decision, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the 
Board finds no basis, which permits a higher evaluation. 

2.  Entitlement to an Increased Evaluation for Right Inguinal 
Herniorrhaphy

The RO has assigned a 10 percent rating for the residuals of 
the right inguinal herniorrhaphy in accordance with the 
criteria set forth in VA's Schedule of Rating Disabilities, 
38 C.F.R. Part 4 (1999), 38 C.F.R. Part 4, Diagnostic Code 
7338.  

Diagnostic Code 7338 provides that a 10 percent evaluation is 
warranted for a recurrent postoperative inguinal hernia which 
is readily reducible and well supported by a truss or belt.  

A 30 percent evaluation is appropriate for a small recurrent 
postoperative hernia or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible.  

A 60 percent evaluation is appropriate for a large 
postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  Diagnostic 
Code 7338 (1999).

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

To summarize, the veteran has complained that he has lower 
abdominal pain caused by a recurrent hiatal hernia which 
limits his activities.  The veteran's statements describing 
the symptoms associated with his right inguinal herniorrhaphy 
is considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence.  

While the veteran had previously been operated upon for a 
hiatal hernia in 1990, there is no evidence in the record the 
right inguinal hernia has recurred.  This was confirmed by 
the November 1992 VA compensation examination, which showed 
no evidence of a hernia.  

When evaluated at a VA outpatient clinic in June 1994, he 
reported chronic right inguinal pain.  The examination showed 
well-healed scars in the right inguinal region, mildly tender 
to palpitation, and no hernia.  The assessment was 
neuropathy/neuroma.  Again, there was no evidence of a 
recurrence.  As previously indicated the veteran failed to 
report for his recent VA examination.  As such, based on the 
current evidence of record, it is the Board's judgment that 
the criteria for a rating in excess of 10 percent have not 
been met.  Although the scar area was described as tender, 
there is no clinical confirmation of pain on objective 
demonstration.  Also the scar was well healed.  The current 
criteria for a separate compensable evaluation for the scar 
have not been satisfied.

The Board does not find that any of the other applicable 
provisions of Chapters 3 and 4, 38 C.F.R. (1998) provide a 
basis for granting an increased rating for the right inguinal 
hernia residuals currently at issue.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  



ORDER

Entitlement to an increased evaluation to 30 percent for 
status post ureterolithotomy for right nephrolithiasis is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for the residuals of a right inguinal herniorrhaphy is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

